Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of applicant’s newly amended claims, filed October 21, 2021, the application has been allowed. See below for the totality of Examiner’s reasoning.
Allowable Subject Matter
Claims 1-9 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-9: in claim 1, “the microparticles include a phosphor and a matrix, the matrix is solely a material within which the phosphor is dispersed, an oxygen permeability coefficient of the binder is 0.01 (cc*mm)/(m2*day*atm) or lower, an oxygen permeability coefficient of the matrix is 10 to 1000 (cc*mm)/(m2*day*atm), and a content of the microparticles in the wavelength conversion layer is 3 to 30 vol%.”
 Shin describes that the “organic fluorescent dye” is contained within the boundary between the “barrier film” and the “photoconversion film” in the wavelength conversion film. In other words, Shin describes that the “organic fluorescent dye” is contained not only within the “photoconversion film” but also within the “barrier film” in the wavelength conversion film.
Therefore, Shin is different from that recited in amended claim 1, which includes the recitation that “the matrix is solely a material within which the phosphor is dispersed.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner




/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875